EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

claim 22, 
lines 3-4, deleted “power gating”;
line 4, inserted before “system”, -- electronic --;
claim 24, 
line 3-4, deleted “power gating”;
line 4, inserted before “system”, -- electronic --.

The amendments were made solely to correct for minor informalities related to improper antecedent basis, and were based on the language of claim 13 which recites similar limitations.  The Examiner notes that claim 13 recites a “power gating system” in its preamble and parent claim, whereas the preamble and parent independent claim of claims 22 and 24 recite an “electronic system”.  The amendments reflect this distinction, which does not affect the scope of the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Bircher discloses a power gating system comprising: 
a logic circuit area [Fig. 1: CPU 105] configured to perform a power-down operation according to at least one power-down control signal [para. 0028: “The gate logic 132 can control the power supplied to the cores 106-109 and can gate the power provided to one or more of the cores 106-109, e.g., by opening one or more circuits to interrupt the flow of current to one or more of the cores 106-109 in response to signals or instructions provided by the SMU 136.”]; and 
a power gating control circuit [Fig. 1: SMU 136] configured to generate the at least one power-down control signal [para. 0028: signals or instructions provided by the SMU] when a power-down request period [Fig. 4, step 405-435: idle request and associated average idle duration and isle exit time] is equal to or greater than a preset time according to a power- down mode signal [step 440: isle exit < policy target; para. 0041: “If the idle exit time is later than (i.e., greater than) the policy target exit time, indicating that a resource savings would be achieved even after accounting for the resources consumed to enter and exit the idle state, the idle request may be granted to allow entry into the idle state at block 420.”; para. 0042: “Some embodiments of the method 400 may also be used to decide whether to make other transitions between power management states.  For example, the predicted idle event duration or idle state exit time may be used to decide whether to power gate the component of the processing device based on a comparison of the resource cost and resource savings associated with power gating the component, as discussed herein.”].
Bircher also discloses a power gating system comprising:
a logic circuit area [Fig. 1: CPU 105] divided into a first area and a second area [cores 106-109 include core and L1 caches; alternatively, cores and L2 cache may also be construed as first and second area] and configured to perform a power-down operation for the first area and the second area [para. 0028: “For example, power gating the CPU 105 or the cores 106-109 may require flushing some or all of the L2 cache 110 and the L1 caches 111-114.”] according to a plurality of power-down control signals [para. 0028: “The gate logic 132 can control the power supplied to the cores 106-109 and can gate the power provided to one or more of the cores 106-109, e.g., by opening one or more circuits to interrupt the flow of current to one or more of the cores 106-109 in response to signals or instructions provided by the SMU 136.”]; and 
a power gating control circuit [Fig. 1: SMU 136] configured to generate the plurality of power-down control signals [para. 0028: signals or instructions provided by the SMU] with a time difference [Fig. 3: various idle durations for different processes] when a power-down request period [Fig. 4, step 405-435: idle request and associated average idle duration and isle exit time] is equal to or greater than a preset time according to a power- down mode signal [step 440: isle exit < policy target; para. 0041: “If the idle exit time is later than (i.e., greater than) the policy target exit time, indicating that a resource savings would be achieved even after accounting for the resources consumed to enter and exit the idle state, the idle request may be granted to allow entry into the idle state at block 420.”; para. 0042: “Some embodiments of the method 400 may also be used to decide whether to make other transitions between power management states.  For example, the predicted idle event duration or idle state exit time may be used to decide whether to power gate the component of the processing device based on a comparison of the resource cost and resource savings associated with power gating the component, as discussed herein.”].
Takeuchi, U.S. Patent Application Publication No. 2020/0334044, discloses a system that transitions to a power down state when a signal is held low for a predetermined period of time [para. 0054].
Maciocco et al., U.S. Patent Application Publication No. 2012/0166731, and Haraguchi et al., U.S. Patent Application Publication No. 2015/0095672, discloses systems that employ power mode transitions which take into account whether a requested power mode duration is equal to or greater than a preset time (i.e., a breakeven point).

Kim et al., U.S. Patent Application Publication No. 2010/0231255, and Lee et al., U.S. Patent Application Publication No. 2011/0320843, disclose systems that employ clamping circuits to prevent floating conditions in circuits that are not powered down.

	The prior art of record does not teach or suggest, alone or in combination:
	
	A power gating system comprising:
	a logic circuit area configured to perform a power-down operation according to at least one power-down control signal; 
a power gating control circuit configured to generate the at least one power-down control signal when a power-down request period is equal to or greater than a preset time according to a power-down mode signal; and 
a command decoder configured to generate the power-down mode signal by decoding a chip select signal and a command/address signal inputted from an external source.

	A power gating system comprising: 
a logic circuit area divided into a first area and a second area, the logic circuit area configured to perform a power-down operation for the first area according to a first power-down control signal of a plurality of power-down control signals and configured to perform the power-down operation for the second area according to a third power-down control signal of the plurality of power-down control signals; and 
activate the third power-down control signal later than the first power-down control signal when a power-down request period according to a power-down mode signal is equal to or more than a preset time.

A power gating system comprising: 
a logic circuit area, including a plurality of logic circuit blocks, divided into a first area and a second area and configured to perform a power-down operation for the first area and the second area and perform a floating prevention operation for logic circuit blocks not subject to the power-down operation among the plurality of logic circuit blocks, according to first, second, third, and fourth power-down control signals; and 
a power gating control circuit configured to generate the first, second, third, and fourth power-down control signals with a time difference, wherein a period of the floating prevention operation includes a period of the power-down operation, when a power- down request period according to a power-down mode signal is equal to or more than a preset time.

An electronic system comprising: 
a processor configured to generate a power-down command by using a chip select signal and a command/address signal; and 
a semiconductor memory including a logic circuit area divided into a first area and a second area and configured to perform a power-down operation for the first area and the second area with a time difference when a power-down period according to the power-down command is equal to or greater than a preset time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office

Fax: 571-273-7181
ji.bae@uspto.gov